Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) in view of Segawa; Hideaki et al. (US 4938788 A). Asahara teaches a low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) for a low-pressure plasma installation for plasma processing of a component (12; Figure 16) in the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C), the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) comprising: a low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) of glass, the glass not including quartz, wherein a cross-section (Figure 15) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is constructed to be quadrilateral1 (Figure 15) in regards to a plurality of inside surfaces (inside of 12; Figure 15) and a plurality of surfaces (outside of 12; Figure 15); wherein the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) has a door (26; Figure 12,16) which can be opened and closed in a reversible manner without tools; and a pair of electrodes (13-1,13-2; Figure 15,16-Applicant’s 16a,16b; Figure 2a,2C) spaced apart (Figure 7-10) and disposed facing one another adjacently located on an outside of a respective chamber wall (50-1, 50-2; Figure 16) configured to produce a homogeneous field line distribution of plasma within the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) - claim 1. With respect to Applicant’s “homogeneous field line distribution”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). Applicant’s specification definition of quadrilateral at [0011] is met by Asahara’s Figure 15 - A quadrilateral cross-section is intended in this instance to be understood to mean that the low-pressure plasma chamber body has four outer walls which radially delimit the inner space of the low-pressure plasma chamber body, wherein the four outer walls merge into each other via rounded or non-rounded corners. Emphasis added.
Asahara further teaches:
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein the quadrilateral cross-section (Figure 15) of the low pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is constructed to be rectangular, as claimed by claim 2
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein the low- pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) extends in an elongate manner in the direction of a longitudinal axis thereof, as claimed by claim 3
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 3, wherein the cross-section (Figure 15) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is constructed along the longitudinal axis thereof to be symmetrical, as claimed by claim 4. The Examiner believes that the axial symmetry shown in Figure 15 illustrates 100% “identical”. 
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein the door (26; Figure 12,16) has at least one media connection (17; Figure 12,16), as claimed by claim 7
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) has an opening (top of 50; 50-1, 50-2; Figure 15,16) having a collar (14; Figure 15,16), to which the door (26; Figure 12,16) of the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is secured to at least one hole in the collar (14; Figure 15,16), as claimed by claim 8
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 7, wherein the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) has an at least partially closed rear wall (50-5; Figure 20 - “glass”; [0126], Claim 10) of glass, as claimed by claim 9
The low-pressure plasma installation having the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein the low-pressure plasma installation has a vacuum pump (“exhaust unit”; [0132]) which is connected to the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C), a gas supply which is connected to the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) and/or a plasma voltage supply (16,34,35; Figure 6) which is connected to the low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C), as claimed by claim 12
Asahara does not teach:
Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is produced with a pressing method – claim 1
wherein Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is integrally formed as one piece – claim 1
flat chamber wall (50-1, 50-2; Figure 16); wherein the pair of electrodes (13-1,13-2; Figure 15,16-Applicant’s 16a,16b; Figure 2a,2C) are non-curved  – claim 1.
Segawa teaches the fabrication of unitary gass blocks including HIP and CIP (column 3; lines 26-30; column 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Asahara use HIP/CIP process for manufacturing unitary Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) at optimized shape as taught by Segawa.
Motivation for Asahara use HIP/CIP process for manufacturing unitary Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) as taught by Segawa is for improving heat resistance and density unifomrity as taught by Segawa (column 5; lines 20-40).
Motivation for Asahara to optimize the shape of Asahara’s pair of electrodes (13-1,13-2; Figure 15,16-Applicant’s 16a,16b; Figure 2a,2C) is for “…adaptation to diversified shapes of the containers…” as taught by Asahara ([0016]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) in view of Segawa; Hideaki et al. (US 4938788 A). Asahara is discussed above and further teaches Asahara’s low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 9, wherein Asahara’s rear wall (50-5; Figure 20 - “glass”; [0126], Claim 10) of the low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) has a plate-like rear wall closure (50-5; Figure 20 - “glass”; [0126], Claim 10) which is inserted into a rear wall opening (opening between 50-1 and 50-2 accomodating 50-5; Figure 20 - “glass”; [0126], Claim 10) in Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) – claim 10.
Asahara’s Figure 20 is not shown wherein Asahara’s rear wall closure (50-5; Figure 20 - “glass”; [0126], Claim 10) has at least a second media connection.
Asahara’s Figure 6,29-31 illustrates a second media connection (16,34,35; Figure 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Asahara to add plural media connections as taught by Asahara.
Motivation for Asahara to add plural media connections as taught by Asahara is for striking and maintaining plasma as taught by Asahara ([0136]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) and Segawa; Hideaki et al. (US 4938788 A) in view of Ishibashi; Keiji et al. (US 20100037822 A1). Asahara and Segawa are discussed above. Asahara and Segawa do not teach Asahara’s low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) is constructed from soda-lime glass or borosilicate glass and not quartz glass.
Ishibashi teaches using borosilicate glass (40; Figure 2; [0045]) as a plasma facing material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Asahara to use borosilicate glass for Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) as taught by Ishibashi.
Motivation for Asahara to use borosilicate glass for Asahara’s low-pressure plasma chamber body (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) as taught by Ishibashi is for using a material with a “lower recombination coefficient” as taught by Ishibashi ([0045]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara; Yuji et al. (US 20100096393 A1) and Segawa; Hideaki et al. (US 4938788 A) in view of Poting (US 5823011). Asahara and Segawa are discussed above. Asahara and Segawa do not teach:
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 1, wherein in the pressing method a multi-component tool is used, wherein the tool has a mould, a stamp and a covering ring, as claimed by claim 17
The low-pressure plasma chamber (50; 50-1,50-2,50-3,50-5; Figure 6,15,16,20 - “glass”; [0126], Claim 10-Applicant’s 14; Figure 2a,2C) according to claim 17, wherein the tool components of the multi-component tool are temperature-controlled differently, wherein the mould and the stamp are cooled and the covering ring is heated, as claimed by claim 18
Poting was discussed in the prior action.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressing tool comprises a mould, a stamp and a covering ring in view of teaching by Poting in the apparatus of Asahara as known parts of multi-component tool used for forming glass body by pressing.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the temperatures of the components of the multi-component tool in view of teaching by Poting in the apparatus of Rudder in view of Asahara depending upon type of glass, size of glass body etc, to obtain sufficient stability of the glass body (as also regards claim 18).
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
This is not the same structure or process as the Applicant is claiming of a low-pressure plasma chamber for forming a homogeneous field line distribution of plasma within the low-pressure plasma chamber. To accomplish the Applicant's invention, the plasma chamber is sealed by a door to create a vacuum within the plasma chamber. When analyzing the Asahara reference, no such seal or door can be found to accomplish the "low-pressure" aspect of the plasma chamber by pulling a vacuum.
“
In response to applicant's arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant’s “low-pressure plasma chamber” is a relative, yet definite, term that is considered an intended use recitation in the pending apparatus claims. Asahara’s door (26; Figure 12,16) also functions to contain the inner environment of the plasma processing environment that Asahara establishes at a vacuum pressure of up to 10 mTorr ([0008]).
Applicant states:
“
This teaches away from the Applicant's structure wherein a cross-section of the low-pressure plasma chamber body is constructed to be quadrilateral. Contrary to the Applicant's structure, as shown in FIGS. 13, 14 and 15 of Asahara, when the inside surface of the dielectric member 50 comprises flat surfaces, the outside surface remains circular. This would simply not work in the Applicant's method. Furthermore, in every embodiment taught by Asahara, the electrodes 13 are always circular in shape. Again, this would not work in the Applicant's method. Asahara's teaching is in stark contrast to the Applicant's claimed structure, where the Applicant is creating a homogeneous field line distribution of plasma within the low-pressure plasma chamber.
“
As noted above in the new grounds of rejection, Asahara’s reactor shape mirrors the substrate. As a result, motivation for Asahara to optimize the shape of Asahara’s pair of electrodes (13-1,13-2; Figure 15,16-Applicant’s 16a,16b; Figure 2a,2C) is for “…adaptation to diversified shapes of the containers…” as taught by Asahara ([0016]).
Applicant states:
“
Asahara also fails to teach a pair of electrodes disposed facing one another adjacently located on an outside of a respective flat chamber wall. Instead, Asahara is teaching a single electrode that surrounds the container. Asahara does teach that the electrode 13 may comprise an upper electrode 13-1 and a lower electrode 13-2. Yet, each of the upper and lower electrodes still surrounds the container such that they cannot be disposed spaced apart and facing one another. Furthermore, the upper and lower electrodes are connected together such that they act as a single electrode to conduct current that surrounds the entirety of the container. Asahara actually teaches that an internal electrode 17 is placed within the chamber and within the container that is inside the chamber. This is exactly the opposite of the Applicant's structure as the Applicant has no internal electrode disposed within the chamber. As such, Asahara cannot be characterized as teaching, "a pair of electrodes spaced apart and disposed facing one another adjacently located on an outside of a respective flat chamber wall' as the Applicant claims.
“
In response, the Examiner disagrees. Asahara identically teach a pair of electrodes (13-1,13-2; Figure 15,16-Applicant’s 16a,16b; Figure 2a,2C) spaced apart (Figure 7-10) and disposed facing one another adjacently located on an outside of a respective chamber wall (50-1, 50-2; Figure 16). It is clear from Asahara’s drawings that Asahara illustrates two, not one, electrodes (13-1,13-2; Figure 15,16). See Asahara’s statements in [0004] for clear support for two electrodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s quadrilateral specification definition at [0011] – “A quadrilateral cross-section is intended in this instance to be understood to mean that the low-pressure plasma chamber body has four outer walls which radially delimit the inner space of the low-pressure plasma chamber body, wherein the four outer walls merge into each other via rounded or non-rounded corners.”